 



Exhibit 10.11

GAINSCO, INC.

RESTRICTED STOCK AGREEMENT

     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of January 21,
2005, is entered into between GAINSCO, INC., a Texas corporation (the
“Company”), and Glenn W. Anderson (the “Employee”) pursuant to a Waiver and
First Amendment dated August 27, 2004 (the “First Amendment”) to the Employment
Agreement dated effective April 17, 1998 (the “1998 Anderson Employment
Agreement”) (terms defined in the First Amendment are used herein with the same
meaning). The Company and the Employee agree as follows:

     1. Definitions.

            1.1 “Change in Control” shall have the meaning set forth in the
Change in Control Agreement dated as of August 27, 2004 between the Company and
Employee.

            1.2 “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

     2. Acquisition of Restricted Stock. Concurrently with the execution and
delivery hereof, the Company has issued to the Employee 400,000 shares of the
Company’s common stock, par value $.10 per share (“Common Stock”). The Company
and the Employee have determined that it would be in their best interests to
impose certain rights and obligations upon the Company, the Employee and his
legal representatives, as the case may be, with respect to such 400,000 shares
of Common Stock (as adjusted for stock splits, dividends and the like, the
“Shares”).

     3. Restriction Period. During the period (the “Restriction Period”)
commencing as of the date of this Agreement and ending on the fifth anniversary
of the date of this Agreement, the Shares shall be subject to the restrictions
described in Section 4 of this Agreement (the “Restrictions”). The Shares
subject to the Restrictions at any given time are called the “Restricted
Shares.”

     4. Restrictions. The Restricted Shares shall be represented by one or more
stock certificates registered in the name of the Employee. The Employee shall
have the right to receive dividends on the Restricted Shares, to vote the
Restricted Shares and to enjoy all other shareholder rights with respect
thereto, except that (i) the Employee shall not be entitled to possession of the
stock certificate representing the Restricted Shares, (ii) the Company shall
retain custody of the stock certificate(s) representing the Restricted Shares,
(iii) the Employee may not, other than as permitted under Section 9.2, sell,
assign, pledge, exchange, transfer, encumber, charge, otherwise dispose of the
Restricted Shares, or any of them, or any interest therein or thereto, and
(iv) the Restricted Shares are subject to potential forfeiture as provided in
Section 5 of this Agreement.

     5. Forfeiture. Any Restricted Shares (and all voting and other rights
associated with such Restricted Shares) shall be forever forfeited (to the
extent that the Restrictions with respect to such Restricted Shares have not
previously lapsed) in the event (i) such Restricted Shares are

1



--------------------------------------------------------------------------------



 



transferred by operation of law to any Person other than the Company or in
accordance with Section 9.2 for any reason (including without limitation the
bankruptcy of the Employee or seizure and sale by legal process), or (ii) the
Employee’s employment with the Company is terminated prior to the end of the
Restriction Period for any reason; provided, however, that if Employee is
terminated Without Cause pursuant to Section 6(a)(iii) of the 1998 Anderson
Employment Agreement or in the event of the death or employment ending
disability of Employee, a Prorated number of Restricted Shares for the year in
which such event occurred shall become fully vested as of the date of such
termination or death or employment ending disability from the last anniversary
of the date of this Agreement to the date of such event. The Company shall not
be obligated to pay the Employee any amount for the forfeiture of any Restricted
Shares. The Employee shall be entitled to retain all Shares to which the
Restrictions have ceased to apply.

     6. Lapse of Restrictions. Subject to Section 5 of this Agreement,
Restricted Shares shall become “vested”, and the Restriction Period with regard
thereto shall lapse, as follows:

     (i) 80,000 Restricted Shares shall become fully vested on the first
anniversary of the date of this Agreement;

     (ii) an additional 80,000 Restricted Shares shall become fully vested on
the second anniversary of the date of this Agreement;

     (iii) an additional 80,000 Restricted Shares shall become fully vested on
the third anniversary of the date of this Agreement;

     (iv) an additional 80,000 Restricted Shares shall become fully vested on
the fourth anniversary of the date of this Agreement; and

     (v) the remaining 80,000 Restricted Shares shall become fully vested on the
fifth anniversary of the date of this Agreement.

Notwithstanding the foregoing, however, the Restrictions shall lapse
automatically with respect to all previously unvested Shares (unless earlier
forfeited in accordance with Section 5 of this Agreement) upon the occurrence of
a Change in Control.

     7. Restrictions on Corresponding Securities and Assets. Any other
securities or assets (other than ordinary cash dividends) that are received by
the Employee in respect of any of the Restricted Shares shall be subject to the
Restrictions to the same extent and for so long as such Restricted Shares to
which such securities or other assets are attributable remain subject to the
Restrictions.

     8. Delivery of Certificates Upon Lapse of Restrictions. Promptly following
the lapse of the Restrictions as to any of the Shares, the Company will deliver
the stock certificate or certificate representing such Shares with respect to
which the Restrictions have lapsed to the Employee or his legal representative.

     9. Certain Restrictions on Transferability of Shares by the Employee. The
following restrictions shall apply to all Restricted Shares:

2



--------------------------------------------------------------------------------



 



            9.1 Restriction on Transfers in Violation of the Securities Act.
Employee will be acquiring the Restricted Shares for investment and with no
intent to sell or otherwise dispose of them. In no event shall Employee sell,
assign, pledge, exchange, transfer, encumber, charge or otherwise dispose of any
of the Restricted Shares or any right or benefit under this Agreement, if such
sale, assignment, pledge, exchange, transfer, encumbrance, charge or disposition
might reasonably be expected to result in a violation of the Securities Act of
1933, as amended (the “Securities Act”), or applicable state securities laws
(the Securities Act and applicable state securities laws collectively, the
“Applicable Securities Laws”). Unless the Company agrees otherwise, Employee
shall be required to provide a legal opinion in form and substance and from
counsel satisfactory to the Company that such intended sale, assignment, pledge,
exchange, transfer, encumbrance, charge or disposition is exempt from the
registration requirements of the Applicable Securities Laws.

            9.2 Permitted Transfers. The Employee may transfer all or any part
of the Shares, to (i) the members of the immediate family of the Employee
(including lineal descendants) or one or more trusts or partnerships for the
benefit of the Employee or members of the immediate family of the Employee
(including lineal descendants); or (ii) the estate of the Employee or to any
heir, executor, administrator or lineal descendant of the Employee; provided
that prior to any such transfer either the Employee or the transferee delivers
to the Company a written instrument in accordance with Section 10 and an opinion
of counsel reasonably satisfactory to the Company in accordance with Section 9.1
to the effect that the transfer is exempt from registration under Applicable
Securities Laws. In the event of a transfer under this Section 9.2, such
transferee(s) shall be deemed a Shareholder for purposes of this Agreement.

     10. Conditions to Transfers. It shall be a condition to the transfer of any
Restricted Shares by the Employee to any Person that the recipient of such
Restricted Shares shall become a signatory to this Agreement by executing an
Addendum Agreement in the form and substance satisfactory to the Company.

     11. Legends of Certificates. The reverse side of each certificate
reflecting ownership of the Restricted Shares subject to the Restrictions under
Section 4 shall bear the following legends:

THE SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION (EACH A
“TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE RESTRICTED BY THE TERMS OF A RESTRICTED STOCK AGREEMENT DATED AS OF JANUARY
21, 2005, WITH THE COMPANY (THE “RESTRICTED STOCK AGREEMENT”), COPIES OF WHICH
ARE AVAILABLE AT THE COMPANY’S PRINCIPAL OFFICE FOR INSPECTION. THE COMPANY WILL
NOT REGISTER THE TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE COMPANY UNLESS
AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS OF THE
RESTRICTED STOCK AGREEMENT.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS

3



--------------------------------------------------------------------------------



 



AMENDED, AND THUS MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF, UNLESS THEY ARE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND AN
OPINION IN FORM AND SUBSTANCE AND FROM COUNSEL SATISFACTORY TO THE COMPANY HAS
BEEN RECEIVED BY THE COMPANY.

     12. Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed to be delivered (i) upon physical delivery (if
hand delivered); (ii) three business days after deposit in the United States
mail (if mailed), postage prepaid, certified or registered mail, return receipt
requested, addressed as set forth below or (iii) the day such notice is sent via
facsimile as set forth below:

     
The Company:
  GAINSCO, INC.
1445 Ross Avenue, Suite 5300
Dallas, Texas 75202
Attention: Chairman of the Board
Fax: (214) 647-0415

 
   
Employee:
  Notices to Employee shall be given at the most recent address of Employee on
the Company’s records.

Notice given in any other manner shall be effective when received. The address
for notice may be changed by notice given in accordance with this provision. If
notice is required to be delivered to any party to this Agreement, a copy of
such notice shall be delivered to all other parties to this Agreement.

     13. Power of Attorney. The Chairman of the Board of the Company, from time
to time, is hereby appointed the attorney-in-fact, with full power of
substitution of the Employee for the sole purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument which such
attorney-in fact may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in fact is irrevocable and coupled with an
interest. The Chairman of the Board of the Company, as attorney-in-fact for the
Employer may, in the name of the Employee, make and execute all conveyances,
assignments and transfers of the Restricted Shares, and the Employee hereby
ratifies and confirms all that the Chairman of the Board of the Company, as said
attorney-in-fact, shall do so by virtue hereof, provided that the foregoing
shall be solely for the purpose of carrying out the provisions of this
Agreement. Nevertheless, the Employee shall, if so requested by the Company,
execute and deliver to the Company all such instruments as may, in the
reasonable judgment of the Company, be advisable for the purposes hereof.

     14. Waiver. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision of this Agreement, nor shall such waiver
constitute a waiver of any subsequent breach of such provision.

4



--------------------------------------------------------------------------------



 



     15. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Employee and his heirs, executors, administrators and legal
representatives and upon the Company and its successors and assigns.

     16. Governing Law; Venue. The validity, construction, and enforcement of
this Agreement shall be governed by the laws of the State of Texas, without
regard for any principles of conflict of laws. Any dispute arising out of or
relating to this Agreement may be brought in a court of competent jurisdiction
located in Dallas, Texas, and both of the parties to this Agreement irrevocably
submit to the exclusive jurisdiction of such courts in any such dispute, waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the dispute shall be heard and determined
only in any such court, and agrees not to bring any dispute arising out of or
relating to this Agreement in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any dispute may be served on any party anywhere in the world.

     17. Severability. If any provision of this Agreement is declared
unenforceable by a court of last resort, such declaration shall not affect the
validity of any other provision of this Agreement.

     18. Construction. The headings contained in this Agreement are for
reference purposes only and shall not affect this Agreement in any manner
whatsoever. Wherever required by the context, any gender shall include any other
gender, the singular shall include the plural, and the plural shall include the
singular.

     19. Amendments. This Agreement may only be amended or modified by written
agreement of the Company and the Employee.

     20. Tax Consequences. Employee understands that he shall be responsible for
his own tax liability that may arise as a result of the transaction contemplated
by this Agreement. Employee understands that Section 83 of the Internal Revenue
Code of 1986, as amended (the “Code”), taxes as ordinary income the difference
between the amount paid for the Shares and the fair market value of the Shares
as of the date any of the restrictions on the Shares lapse. Employee understands
that he may elect to be taxed at the time the Shares are granted rather than
when the restrictions lapse by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within 30 days from the date of grant. If
Employee does not choose to elect Section 83(b) status, Employee may ask the
Company to reduce the number of Restricted Shares issued pursuant to this
Agreement to equal the estimated after-tax value of Restricted Shares when
reduced.

[Remainder of page intentionally left blank.]

5



--------------------------------------------------------------------------------



 



The parties have executed this Agreement effective as of the date first set
forth above.

            GAINSCO, INC.
      By:   /s/ John H. Williams         John H. Williams        Chairman of the
Compensation Committee of the
Board of Directors of GAINSCO, INC.     

            EMPLOYEE
      /s/ Glenn W. Anderson       Glenn W. Anderson, individually           

     The undersigned, the spouse of the Employee, hereby joins in the execution
and delivery of this Agreement to evidence her consent and approval to, and
agreement to be bound by, all the terms and provisions hereof.

/s/ Robyn Anderson                          
Robyn Anderson

6